Citation Nr: 1548335	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  96-45 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee.  

2.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine on an extraschedular basis.  

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

The long and complex procedural history was provided in the Board remand of June 2007 and will not be repeated here except to note that these matters are before the Board of Veterans' Appeals (Board) on appeal from the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims ensued following a November 1994 rating which denied service connection for the low back and left knee.  The Veteran timely appealed, and ultimately, service connection was granted for left knee degenerative changes (see rating decision in 2000) and for DDD of the lumbar spine (see rating decision in 1999).  

In a September 2014 decision, the Board denied increased ratings for the service connected left knee and lumbar spine disorders.  The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for partial remand filed by representatives for both parties, partially vacating the Board's decision to the extent that the decision denied an initial rating in excess of 10 percent for a left knee disability and entitlement to an increased rating for a lumbar spine disability on an extraschedular basis1, and remanding those claims to the Board for further proceedings consistent with the joint motion.

Separately, in a March 2013 decision, the RO denied entitlement to SMC based on the need for regular aid and attendance or housebound status.  The Veteran perfected an appeal of this issue, and so it is also properly before the Board at this time.

The issues of entitlement to an initial rating in excess of 10 percent for a left knee disorder, and entitlement to an increased rating for a lumbar spine disorder on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities require the regular aid and attendance of another person.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for special monthly compensation based on the need for the regular aid and attendance of another person, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

If a veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation (special monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, and etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

In adjudicating claims for special monthly compensation, VA must consider all of the enumerated factors listed in the regulation and, if at least one of the factors is present, special monthly compensation should be awarded.  Prejan v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. Brown, 9 Vet. App. 222 (1996)).

In the present case, service connection is currently in effect for a lumbar spine disability, rated as 40 percent disabling; posttraumatic stress disorder, rated as 30 percent disabling; diabetes mellitus, type 2, rated as 20 percent disabling; left anterior thigh shrapnel wound with involvement of muscle group XIV, rated as 10 percent disabling; left knee traumatic arthritis, rated as 10 percent disabling; impairment of the left femoral nerve, rated as 10 percent disabling; sinusitis, rated as 0 percent disabling; and erectile dysfunction, evaluated as 0 percent disabling.  His total combined disability rating is 80 percent.  The Veteran is also in receipt of a total disability rating based on individual unemployability.

On VA back compensation and pension examination in March 2012, it was noted that the Veteran took numerous pain medications.  He used a TENS unit, home whirlpool, gabapentin, as well as narcotics.  The Veteran reported chronic back pain that shot through his back and down his left leg with numbness and tingling.  The examiner found moderate intermittent radicular pain in the left lower extremity with mild paresthesias.  There was involvement of the sciatic nerve.  The examiner found that the Veteran required the constant use of canes for locomotion.  The examiner felt that the Veteran's chronic lumbar spine disability and radiculopathy prevented physically demanding work.

On VA knee compensation and pension examination in March 2012, the Veteran reported intermittently worsening left knee swelling with constant pain augmented by his radiculopathy.  He said that the combination of pain could "bring [him] to the ground."  The examiner found pain on movement, left side deformity, and disturbance of locomotion.  The examiner opined that the Veteran's left knee osteoarthritis prevented physically demanding work.

On VA aid and attendance compensation and pension examination in April 2012, the examiner noted that the Veteran had a slow gait.  He used a cane.  His activities were restricted by severe low back pain and knee pain.  The Veteran was able to feed himself and prepare his own meals, but he had to sit down when performing kitchen activities.  The examiner felt that the Veteran did not need assistance in bathing and tending to hygiene needs.  The Veteran was not legally blind and did not require nursing home care.  Medication management was not required.  He had the ability to manage his own financial affairs.  The Veteran's grip was within normal limits, and there was muscle tightness in the upper trapezial muscles.  The range of motion of the neck was mildly decreased.  The examiner found valgus deformity and mild subluxation of both knees, with positive straight leg raising on the left at 30 degrees.  There was muscle spasm of the upper trapezial and lumbar region bilaterally.  The examiner noted that the Veteran cannot do any heavy lifting, and he had difficulty going up and down the stairs to do laundry.  He paid another person to do his yardwork.  He would drive to the store one or two times per week.  He could not bend over and touch the floor with bending his knees.  The Veteran required assistance for locomotion; with assistance, he could travel only a half block.

In June 2013, the Veteran remarked that he cannot work around his house due to chronic pain.  He said he experienced extreme chronic pain 24 hours a day.  He related that it was painful to move or use his arms and legs, and he did not trust his extremities due to their weakness.

While the Veteran has not been shown to meet all the criteria listed in the above cited regulation, he has been shown to need assistance to dress and undress himself.  The Board notes that the April 2012 Aid and Attendance examiner indicated that the Veteran did not need assistance with hygiene needs; however, the same examiner indicated that the Veteran could not touch the floor with bending his knees.  As the Veteran is unable to touch the floor with bending his knees, it is unclear how he would be able to tie his shoes or put on his pants without the aid of another person.  

Additionally, the Board finds it significant that even with assistance, the Veteran can only travel for half a block.  This evidence suggests that the Veteran requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment due to his severe restrictions in ambulation.  As noted above, if at least one of the factors listed in 38 C.F.R. § 3.352(a) is present, special monthly compensation should be awarded.  See Prejan v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. Brown, 9 Vet. App. 222 (1996)).  Incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment is one of the listed factors.  See 38 C.F.R. § 3.352(a).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the objective medical evidence of record demonstrates that his service-connected disabilities renders him so helpless as to be in need of regular aid and attendance of another person.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based on the need for the regular aid and attendance of another person is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

In the May 2015 joint motion, the parties recognized that during an April 2012 VA Aid and Attendance Examination Report, it was noted that Veteran had valgus deformity and mild subluxation in both knees.  This evidence suggests a worsening of the Veteran's left knee symptoms since his prior VA compensation and pension examination.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the increased symptomatology noted in the joint motion, and the lack of accompanying contemporaneous medical records, remand is required to obtain updated treatment records and afford the Veteran an updated VA examination that reflects the current symptomatology reflected by his left knee disability.

Additionally, in the May 2015 joint motion, the parties cited the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. McDonald.  In Johnson, 762 F.3d 1362, (Fed. Cir. 2014), the Federal Circuit held, "Limiting referrals for extra-schedular evaluation to considering a [V]eteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the [V]eteran's other disabilities." 762 F.3d at 1366.  The parties suggested that that the Board did not consider the Veteran's overall disability picture to determine whether the collective impact of his disabilities were adequately represented by his assigned ratings, in accordance with Johnson.  The joint motion suggested that the combined effects of the Veteran's service-connected knee and back disabilities warranted referral for extra-schedular consideration.  Accordingly, the issues of entitlement to higher ratings for left knee and back disabilities are remanded to the RO for the purpose of referral to the VA Director of Compensation Service the matter of an extraschedular rating based on the combined impact of the Veteran's service-connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected left knee disability.  The entire claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

Concerning the left knee:

a.  The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected left knee (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups);

d.  The examiner should describe the severity of the Veteran's subluxation or lateral instability of the left knee.  In particular, the examiner's attention is directed to the April 2012 VA Aid and Attendance Examination Report in which it was noted that Appellant had valgus deformity and mild subluxation in both knees;

e.  The examiner should clarify if the mild valgus deformity of the left knee noted in the April 2012 VA Aid and Attendance Examination Report represents a nonunion, or alternatively malunion, of the tibia and fibula.  If malunion of the tibia and fibula is found, the examiner should indicate if the resulting knee disability is best described as marked, moderate, or slight; and,

f.  The examiner should indicate if replacement of the left knee is medically indicated.

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

3.  Then, pursuant to the May 2015 joint motion, refer the matter of entitlement to an extraschedular rating based on the combined impact of the Veteran's service-connected disabilities, on an extraschedular basis, to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This must include consideration and the application of the Federal Circuit's decision in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) as to awarding an extraschedular rating on the basis of the collective impact of the Veteran's service-connected disabilities.

4.  Thereafter, the Veteran's claims must be re-adjudicated in light of a review of the entire claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


